Perkins, J.
This was a suit between two partners, for the settlement of their accounts. The cause was tried by a jury. No question arises upon the admission of evidence. There was no special finding by the jury. No instructions are in the record. There are in the record between one and two hundred pages of the evidence, closely written on foolscap, “containing,” says the appellant’s counsel, “volumes of figures, and long and difficult calculations, which the jury, had they been permitted to study them for a month, could not have understood; ” and still, the bill of exceptions does not state that “this was all the evidence given in the cause.” But even if it did, we should not, under the circumstances of this case, in other respects, examine it. This case falls directly within Nave v. Nave, 12 Ind. 1.
Per Curiam. — The judgment below is affirmed, with 1 per cent, damages and costs.